Citation Nr: 0723000	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for kidney/renal 
disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for multiple cysts on 
the kidneys, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for bipolar disorder, 
to include as secondary to herbicide exposure.

6.  Entitlement to service connection for osteoarthritis, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

8.  Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure.

9.  Entitlement to service connection for gout, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served an initial period of active duty for 
training from June 25, 1967, to October 24, 1967.  He had 
additional service in the U. S. Air Force Reserve from June 
1967 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appellant's case is not affected by the opinion issued by 
United States Court of Appeals for Veterans Claims (Court), 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  

Treatment records were received from Chabert Medical Center.  
The appellant was evaluated at that facility in June 2002.  
The records show that the appellant made several statements 
that could be inferred to raise an issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
In fact, a diagnosis of PTSD was given on a psychiatric 
report form on June 15, 2002, but lined out.  Another record, 
dated June 17, 2002, recommended that the appellant seek VA 
treatment for his PTSD symptoms.

In light of the appellant's statements, and the medical 
references to PTSD, the Board finds that a claim of 
entitlement to service connection for PTSD has been raised.  
However, the issue has not been developed or certified on 
appeal.  It is referred to the RO for such further 
development as may be necessary. 


FINDINGS OF FACT

1.  The appellant served in the U. S. Air Force Reserve from 
June 1967 to June 1973.  He did not serve on active duty but 
had an initial active duty for training period from June 25, 
1967, to October 24, 1967.

2.  There is no objective evidence of record to show that the 
appellant had any herbicide exposure related to his reserve 
service.

3.  The evidence of record is against a finding that the 
appellant has a prostate disorder, kidney/renal disease, 
multiple cysts on the kidneys, peripheral neuropathy, bipolar 
disorder, osteoarthritis, hypertension, heart disease, or 
gout that is related to his reserve service or a period of 
active duty for training.  


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated 
during a period of active or inactive duty for training.  38 
U.S.C.A. §§ 101 (2), (24) (26), 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Kidney/renal disease was not incurred in or aggravated 
during a period of active or inactive duty for training.  38 
U.S.C.A. §§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Multiple cysts on the kidneys were not incurred in or 
aggravated during a period of active or inactive duty for 
training.  38 U.S.C.A. §§ 101 (2), (24) (26), 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 
3.309.

4.  Peripheral neuropathy was not incurred in or aggravated 
during a period of active or inactive duty for training.  38 
U.S.C.A. §§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

5.  Bipolar disorder was not incurred in or aggravated during 
a period of active or inactive duty for training.  38 
U.S.C.A. §§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

6.  Osteoarthritis was not incurred in or aggravated during a 
period of active or inactive duty for training.  38 U.S.C.A. 
§§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

7.  Hypertension was not incurred in or aggravated during a 
period of active or inactive duty for training.  38 U.S.C.A. 
§§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

8.  Heart disease was not incurred in or aggravated during a 
period of active or inactive duty for training.  38 U.S.C.A. 
§§ 101 (2), (24) (26), 1101, 1110, 1112, 5107; 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

9.  Gout was not incurred in or aggravated during a period of 
active or inactive duty for training.  38 U.S.C.A. §§ 101 
(2), (24) (26), 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant's claim was received in 
November 2002.  The RO wrote to the appellant to provide the 
notice required by the VCAA in December 2002.  The letter 
addressed the establishment of service connection, to include 
as due to herbicide exposure.  The RO advised the appellant 
of the evidence required to substantiate his claim for 
service connection.  This included a number of detailed 
suggestions of the type of evidence that would be of benefit.  
The appellant was also asked to provide specific information 
regarding his herbicide exposure, to include information of 
the earliest manifestations of symptoms.  

The letter advised the appellant of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  While the letter did not explicitly ask that 
the appellant provide any evidence in his possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in her 
possession.  

The appellant responded with information regarding his post-
service chemical exposure in December 2002.  He said that all 
information should be found in the medical records from the 
doctors and facilities he had identified.

The appellant's claim was adjudicated in April 2003.  He was 
denied service connection for all of his claimed 
disabilities, to include as secondary to herbicide exposure.  

The Board finds that the appellant was provided with the 
notice required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The appellant has identified/submitted evidence and submitted 
argument throughout the duration of his appeal.  There is no 
evidence of prejudice to the appellant based on any notice 
deficiency and he has not alleged any prejudice.  

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains private 
medical records obtained from the five sources identified 
from the appellant.  He has stated that all medical 
information would be found in those records.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the appellant's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
appellant served only on ACDUTRA or INACDUTRA.  He did not 
serve on active duty.  He alleges that his claimed 
disabilities are related to his reserve service, to include 
as due to herbicide exposure.  However, he has not provided 
evidence to show that he was treated for any of the claimed 
disabilities during his reserve service or that he became 
disabled by any of the disabilities during a period of 
ACDUTRA.  The medical evidence identified by the appellant 
does not relate any of the post-service diagnoses to his 
reserve service.  See generally Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. June 2006).  Thus, there is no 
requirement to obtain a VA medical examination in this case.  
See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a appellant is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty- to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

During the pendency of this appeal, the Court, issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The decision held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the appellant was not provided with 
the notice required by the decision in Dingess.  However, 
there is no prejudice to the appellant for the lack of 
notice.  As the Board has denied service connection for the 
claimed disabilities, no ratings or effective dates will be 
assigned.  The issue of veteran's status is not in dispute as 
to whether the appellant had the requisite service to submit 
a claim.  He does have such service.  He is not precluded 
from submitting a claim by any bar regarding his status.  See 
Dingess, 19 Vet. App. at 486.  Nor can his claim be disposed 
of by any reference to his status such as misconduct, or lack 
of recognized service under Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).
I.  Background

The appellant served in the U. S. Air Force Reserve from June 
1967 to June 1973.  He had an initial period of active duty 
for training from June 25, 1967, to October 24, 1967.  The 
appellant's DD 214 and Air Force (AF) Form 7 personnel record 
both reflect that his military specialty was as an 
administrative specialist throughout his service in the 
reserves.

The AF Form 7 also lists the appellant's assignments during 
service, all of which were within the continental United 
States.  The appellant's cumulative totals of active duty for 
training were listed based on his anniversary date in the 
reserves.  The AF Form 7 shows that he had no active duty 
days as of June 11, 1968, 27 days as of June 11, 1969, 3 days 
as of June 11, 1970, and 22 days as of June 11, 1971.  The 
specific dates of the ACDUTRA were not provided.  No 
information regarding periods of INACDUTRA was shown.

The appellant's service medical records (SMRs) do not reflect 
any findings of complaints or treatment for the issues on 
appeal.  The appellant's June 1967 entrance physical 
examination noted that he had worn glasses for years for 
myopia and had an appendectomy.  He had also been treated for 
recurrent muscular back pain for the last two years.  The 
SMRs did not contain any regular clinical entries or 
additional physical examination reports.  Rather the 
appellant submitted yearly statements as to his physical 
health by means of an SF-89, Report of Medical History (RMH), 
dated in April 1969, May 1970, May 1971, May 1972, and May 
1973.  The appellant did not report by way of complaints, 
treatment, or diagnosis of anything more than he reported on 
his June 1967 physical examination.  He remarked that he was 
in good health on each of the several forms.

The appellant submitted his current claim in November 2002.  
He listed the issues on appeal and said that he thought that 
the various disorders might be due to his exposure to Agent 
Orange in service.  Associated with the claims folder is a 
Report of Contact dated in December 2002.  The appellant was 
asked if he had ever served in Vietnam.  The appellant 
responded that he had not.  He advised that he was exposed to 
Agent Orange in 1971; however, there were no details listed 
in regard to the claimed exposure.  

The RO wrote to the appellant to provide the required VCAA 
notice in December 2002.  The letter advised the appellant 
that he could contact the nearest VA medical center and 
request an examination and screening by a special Agent 
Orange examination.  He was informed that he would be asked 
to provide information regarding his exposure.  The appellant 
was asked by the RO to provide information regarding his 
post-service exposure to chemical agents and medical care 
received.  

The appellant provided a response to the request for his 
post-service chemical exposure and treatment in December 
2002.  He also identified five sources of private treatment 
records for the RO to contact.  The appellant did not 
identify any treatment from VA.  As will be shown, medical 
records were obtained from all of the sources identified by 
the appellant.

Records were obtained from Southeast Louisiana Hospital for 
psychiatric treatment provided in 1976.  A social evaluation 
in the records reported that the appellant had not received 
any psychiatric treatment prior to being hospitalized at that 
facility in July 1976.  The appellant's problems were said to 
have started three months earlier when he fell from an 
offshore oilrig and injured his back.  It was noted that, 
prior to the back injury, the appellant had numerous 
complaints of physical illnesses.  None of the illnesses were 
listed in the records.  The evaluation noted that the 
appellant's behavior did not deteriorate until he started 
taking large amounts of medication for his back pain.  The 
appellant's reserve service was noted.  A physical 
examination conducted on admission was reported as normal.  
An admission note recorded that the appellant said that he 
had seen private psychiatrists [in contrast to the social 
evaluation report of no prior psychiatric treatment].  The 
appellant was said to have no known illnesses but reported 
having had "prostate trouble" in the past.  The psychiatric 
discharge summary noted that the appellant had many, many 
somatic complaints.  There was a diagnosis of schizophrenia, 
schizo-affective type.

Records from Haydel Medical Clinic, for the period from March 
1977 to February 2000 were obtained.  An entry dated in 
December 1978 reported that the appellant's prostate was 2+ 
and boggy.  The appellant had injured several fingers at 
different times and had them x-rayed.  The appellant also 
received treatment for high blood pressure.  

The appellant received primarily psychiatric treatment from 
Terrebonne Mental Health for the period from April 1996 to 
January 2003.  Treatment records for that period show that 
the appellant was treated for bipolar affective disorder 
beginning in 1996.  An entry dated in April 1996 noted that 
the appellant had a medical history of treatment for 
hypertension and arthritis, although no specific joints were 
identified in regard to the history of arthritis.  Another 
entry from June 1996 noted that the appellant had problems 
with his prostate.  The appellant was said to have a recent 
diagnosis of gout in October 1996.  A number of entries noted 
that the appellant's kidney functioning was monitored.  An 
entry, dated in July 2000, reported that the appellant had 
kidney damage from a fall 24 years earlier.  He was also said 
to have cysts in his kidneys and prostate problems with 
difficulty in urinating.  In July 2001 the appellant told his 
health care provider that his psychiatric problems were the 
result of his being in the military during the Vietnam War.  
In September 2001 he said that he wanted to file a claim 
"against the government" for chemical exposures on oilrigs 
and in the military.  No further description was provided.  

Records were received from University Medical Center for 
treatment provided to the appellant from September 2000 to 
August 2002.  An initial entry, from September 2000, noted a 
history of prostatitis of 34 years and renal problems for 18 
years.  The renal problems were said to be secondary to 
lithium/hydrochlorothiazide (HCTZ) toxicity.  The appellant 
was also noted to have a history of left shoulder tendonitis, 
bipolar disorder, gout, and hypertension.  The results of a 
number of tests were noted.  The impression was of multiple 
cysts on both kidneys, and chronic prostatitis.  The 
appellant was treated on several occasions for prostatitis 
and polycystic kidney disease (PCKD).  

Additional medical records were received from Chabert Medical 
Center for the period from January 2002 to September 2003.  
The appellant was seen for atypical chest pain in January 
2002.  No cardiovascular disease, other than hypertension, 
was noted.  An Acute Psychiatric Unit report, dated June 15, 
2002, noted that the appellant presented with a complaint 
that "I can't take it anymore."  The examiner listed a 
history of bipolar disorder and post-traumatic stress 
disorder (PTSD).  The appellant reported having intrusive 
thoughts of "the boys he sent off to serve and die in 
Vietnam."  The appellant's previous psychiatric 
hospitalization in 1976 was noted as well as his continued 
psychiatric treatment at Terrebonne.  The appellant gave a 
history of exposure to Agent Orange.  The psychiatric 
diagnoses were bipolar affective disorder, depressed phase, 
and alcohol abuse.  There was a diagnosis of PTSD listed for 
Axis I but this was lined out.  The appellant was to be 
admitted for observation.  A treatment plan entry, dated June 
15, 2002, recorded that the appellant felt guilt from being 
in service and "things I had to do."  Nothing further was 
added in regard to the alleged activities.  A counseling 
entry, dated June 17, 2002, reported that the appellant was 
recommended to go to VA for evaluation of his PTSD symptoms.  
A final entry, dated in September 2003, related to 
instructions provided to the appellant for preparation for an 
intravenous pyelogram (IVP).

The appellant submitted several statements contending that 
his multiple physical problems and his psychiatric condition 
were all related to his military service.



II.  Analysis

Direct Service Connection

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2006).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).

Thus, with respect to the appellant's Air Force Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110,; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §  1112, (West 2002); 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309 (2006).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.   Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway . West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

In this case, the appellant is not considered a veteran under 
the applicable statute and regulations.  He did not serve a 
period of active duty.  He served an initial period of 
ACDUTRA and had additional service in the Air Force Reserve.  
Further, the evidence does not demonstrate that the appellant 
manifested any of the claimed disorders during his reserve 
service or that he was disabled by any of the claimed 
disabilities during a period of ACDUTRA.

In that regard, the SMRs do not reflect treatment for any of 
the claimed disabilities.  The appellant reported that he was 
in good health on each of the submissions for 1969, 1970, 
1971, 1972, and 1973.  Thus, there is no evidence in the SMRs 
to show that the appellant was disabled at any time during 
his period of reserve service from any of the claimed 
disabilities.  Harris v. West, 13 Vet. App. 509, 511 (2000).

The post-service private medical records do not establish 
that the appellant was disabled from any of the claimed 
disabilities during his reserve service.  He was diagnosed 
with schizophrenia, schizo-affective type at the time he was 
hospitalized in July 1976.  The records from that 
hospitalization do not relate the diagnosis to the 
appellant's reserve service.  He was later diagnosed with 
bipolar disorder in 1996.  Again, this diagnosis was not 
related to his reserve service.  

Likewise the diagnoses of kidney/renal disease, cysts on the 
kidneys, osteoarthritis, hypertension, and gout were all 
diagnosed years after the appellant's reserve service.  None 
of the medical records relate those diagnoses to his reserve 
service.  A July 2000 entry from Terrebonne Mental Health 
noted that the appellant had kidney problems from a fall 24 
years earlier (1976).  Records from University Medical Center 
attributed the appellant's kidney disease to lithium/HCTZ 
toxicity.  

The medical evidence of record does not document a diagnosis 
of heart disease or peripheral neuropathy.  The appellant 
does have diagnoses of hypertension and kidney disease but 
there is no evidence of heart disease as a separate 
diagnostic entity.

In regard to the appellant's prostatitis the medical records 
do show that he related having had prostate problems in the 
past when he was hospitalized in 1976.  He also reported a 34 
year history of complaints when he was seen in September 
2000, meaning the condition went back to 1966.  However, the 
SMRs reflect no military treatment for the condition during 
reserve service, and certainly do not reflect any evidence of 
the appellant being disabled from prostatitis during his 
reserve service.  Moreover, none of the private medical 
records have associated the appellant's prostatitis with his 
reserve service other than by way of vague statements of 
prostate problems in the past.  

There is no medical evidence to establish a nexus between any 
currently claimed disability and the appellant's reserve 
service, in general, and no medical evidence to show that he 
was disabled at any time from any of the claimed disabilities 
during his reserve service, to include any period of ACDUTRA.

Service Connection Secondary to Herbicide Exposure

The appellant has also alleged that his claimed disabilities 
are due to his exposure to herbicides, or Agent Orange.  The 
appellant's military service, based on service records in the 
claims folder, do not reflect any service in Vietnam, or any 
other overseas location.  Further, the appellant denied any 
service in Vietnam.

The appellant has said he was exposed to herbicides in 1971 
but he has not identified any of the details involved such as 
exact date, location, or his duty status.  In his several 
statements he refers to exposure to "2-4-T" but never 
provides the necessary details to confirm such exposure.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2006).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  

The Board notes that 38 U.S.C.A. § 1116 was amended by 
section 201 of VEBEA, effective December 27, 2001.  
Specifically, section 201(c) of the VEBEA amended 38 U.S.C.A. 
§ 1116 so as to establish a statutory presumption of exposure 
to herbicide agents for veterans that served in Vietnam 
during the Vietnam era, as noted above.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure."  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The findings of the biennial studies are published by the 
National Academy Press as noted above.  The original edition 
was entitled Veterans and Agent Orange (VAO).  Hardbound 
editions of updates for 1996, 1998, 2000, 2002 and 2004 have 
since been published.

In this case, the latest notice regarding diseases not 
associated with exposure to certain herbicides was published 
in 2007.  See 72 Fed. Reg. 32,395-32,407 (June 12, 2007).  
Other than peripheral neuropathy, there was no finding of an 
association between exposure to herbicides and the 
development of any of the appellant's claimed disabilities.  

Finally, VA has announced that there is evidence of the use 
of herbicides, as defined by 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(i), in countries other than Vietnam, and, in 
some instances, the use of storage of herbicides at various 
locations within the U.S.

Although the appellant has not provided information relative 
to his claimed exposure, such information is not necessary in 
this case.  The appellant's claimed disabilities are not 
among those listed for presumptive service connection.  He 
has prostatitis, not prostate cancer.  He does not have a 
diagnosis of peripheral neuropathy.  The remaining issues 
have not been established as being related to exposure to 
herbicides.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for any of the appellant's claimed 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006). 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a prostate disorder, 
kidney/renal disease, multiple cysts on the kidneys, 
peripheral neuropathy, bipolar disorder, osteoarthritis, 
hypertension, heart disease, and gout is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


